Title: From George Washington to Walter Stewart, 18 January 1783
From: Washington, George
To: Stewart, Walter


                        
                            Dr Sir
                            Head Quarters Janry 18th 1783.
                        
                        I am extremely happy to hear from some Gentlemen, who very lately left Philadelphia, of your recovery; and I
                            take the more pleasure in congratulating you on this event, from having once almost despaired that it would ever happen;
                            this was in consequence of the repeated accounts I had received of your dangerous illness.
                        I cannot now omit taking the first opportunity of mentioning the state of the Inspection Department to
                            you—Notwithstanding I am convinced that Major Barber uses the greatest diligence, and does as much as is in the power of
                            any one Man towards accomplishing the business of Inspecting & Mustering the Troops Monthly; yet it scarcely
                            need be suggested, that without more assistance the Department must lose in a great degree its efficiency &
                            utility, and dwindle into a name only—it is for these reasons that I feel exceedingly anxious for your return to the Army;
                            and especially as the great object in taking a Cantonment of repose for the Winter, was to improve the tranquillity of
                            that season by encreasing the emulation, & establishing the Discipline of the Army; and by introducing a perfect
                            system of police to render the Troops more & more fit for the activity of service at the opening of the Campaign
                            to which purposes I flattered myself the frequency & exactness of Inspections would have greatly contributed—I
                            shall therefore expect to hear from you, or rather to see you, as soon as it can possibly be made convenient for you to
                            undertake the journey—bring Mrs Stewart with you, & then your temptation to return to Phila. will not be so
                            powerful. I am, Dr Sir, With great esteem & regard Your Most Obedt Servt
                    